DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The office action sent in response to Applicant’s communication received on 10/5/2018 for the application number 16153382. The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 

Claims 1-20 are presented for examination. 

Priority
The application has a prior provisional application filed on 10/9/2017. 
Information Disclosure Statement
The information disclosure submitted on 12/20/2018 was filed before the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Karlis (EP 3136607 ) and further in view of Martin (US Pub: 20050168240) 

Regarding claim 1, Karlis teaches a method for providing a representation of a statistical model, comprising: at an electronic device having one or more processors ( fig 1 and fig 2) : receiving a data bit of a data stream (reading code matrix from the input stream, Para 0018-0020) ; determining a probability of a binary event for each of a plurality of nodes of a data structure ( predicting the probability, Para 0012,0014); entropy coding the data bit( entropy coding the data, Para 0014); adjusting and updating the probability of the binary event for each of the plurality of nodes of the data structure In the worst case the length of encoding is O(n*k.sup.2), where k is the alphabet size. We can always use binary alphabet (k = 2). Such encoding immediately is better that original representation of a suffix tree which takes O(n log n) since each pointer takes space O(log n), Para 0014, 0016, and 0020),  traversing one or more suffix links associated with the current node to identify a node of the data structure having a reference to a second context node corresponding to the value of the data bit ( constructing the outgoing edges and outgoing suffix links and their end nodes for the root node, wherein an edge and a suffix link is constructed for each letter; and - processing nodes in the tree wherein for each node reading of the code matrix for the node from the input stream and constructing of outgoing edges and suffix links for nodes in the next level by creating a suffix link with label 'x' from the child reached through edge with label 'y' from the current node(whose matrix was read) for each '1' in the matrix position corresponding to prefix x and suffix y, and creating an edge with label 'y' from the child reached through suffix link with label 'y' from the current node, and creating appropriate end nodes of the new edges and suffix links, Para 0018, 0047) ; providing a suffix link between the new node and the second context node ( creating suffix link from label x and label y, Para 0018) ; 
Karlis does not explicitly teaches entropy based on a composite probability, ; determining whether a current node of the data structure has a reference to a first context node corresponding to a value of the data bit; in accordance with a determination that the current node of the data structure has the reference to the first context node corresponding to the value of the data bit, assigning the first context node as a new current node; in accordance with a determination that the current node of the data structure does not have the reference to the first context node corresponding to the value of the data bit: providing a new node of the data structure; assigning a reference of the current node to the new node; copying a probability of the second context node to the new node; and  31 109268569assigning the second context node as the new current node
However Martin teaches encoding based on a composite probability (determining a probability assigned to a string x by multiplying a probability of each symbol of the string x conditioned on a corresponding state of the generalized context tree determined by a longest context of the symbol in the string x, Para 0008); determining whether a current node of the data structure has a reference to a first context node corresponding to a value of the data bit (verifying whether a GCT T is FSM is by means of the "suffix property." If, for every permanent state s, the suffix tail(s) is a node of T, then T is FSM. In this case, the next state function f satisfies, for all a.di-elect cons.A, f(s,a) equals V.sub.T(as), where V.sub.T(as) represents the first element, r, of C.sub.T(as), Para 0054- 0055, 0059- 0060) ; in accordance with a determination that the current node of the data structure has the reference to the first context node corresponding to the value of the data bit, assigning the first context node as a new current node; in accordance with a determination that the current node of the data structure does not have the reference to the first context node corresponding to the value of the data bit  (The algorithm verifies that all nodes w exist such that tail(w) is also in the tree. The algorithm recursively inserts and processes all missing nodes. After the algorithm finds or creates tail(w), the algorithm updates Transitions[tail(w)] to indicate that the next state function from tail(w), for symbol head(w), leads to w. Once the algorithm verifies all nodes, the algorithm has constructed T.sub.suf and the algorithm starts a final traverse of the resulting tree. For each node w, the algorithm defines transitions for symbols that may be missing by making w inherit the transitions from w's parent. Alternately, the algorithm may make the transitions point to w when w is the root node,  Para 0054, 0055, 0057, 0060, 0065, 0067) : providing a new node of the data structure; assigning a reference of the current node to the new node; copying a probability of the second context node to the new node (  computes a GCT T.sub.suf by taking T and adding, as nodes, all suffixes of the nodes of T. Addition of a node may cause a composite edge, or an edge labeled with more than one single letter string, to split. If, for example, w is a node of T with an outgoing edge uv, and the construction of the suffix tree calls for adding the node wu, the edge w.fwdarw.wuv is split into w.fwdarw.wu.fwdarw.wuv., Para 0050, 0057, 0061,0063) ; and assigning the second context node as the new current node (w-> wu, w is a node of T with an outgoing edge uv, and the construction of the suffix tree calls for adding the node wu, the edge w.fwdarw.wuv is split into w.fwdarw.wu.fwdarw.wuv Para 0061) 
It would have been obvious having the teachings Karlis to further modified by the concepts of Martin before effective filing date to  remove  redundant parameters and reducing the total number of states can provide enhanced overall performance ( Para 0004, Martin) 


Regarding claim 8, Karlis as above in claim 1, teaches wherein the binary event is a binary zero event or a binary one event ( binary event 0 or 1, Para 0014, 0020) 

Regarding claim 10, arguments analogous to claim 1, are applicable. In addition Karlis modified by Martin teaches A system for providing a representation of a statistical model, the system comprising: one or more processors; and memory having instructions stored thereon, the instructions, when executed by the one or more processors, cause the one or more processors to method of claim 1 ( System, Fig 1, 2, Para 0039, Karlis) 
Regarding claim 15, arguments analogous to claim 8, are applicable. 
Regarding claim 16, arguments analogous to claim 1, are applicable. In addition Karlis modified by Martin teaches a non-transitory computer-readable medium having instructions stored thereon, the instructions, when executed by one or more processors, cause the one or more processors to perform the method of claim 1 ( computer program product, Para 0039, Karlis) 


Claims 2-3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Karlis (EP 3136607 ) and further in view of Martin (US Pub: 20050168240)  and further in view of He ( US Pub: 20190068994)

Regarding claim 2, Karlis modified by Martin as above in claim 1, does not explicitly teaches  determining a probability of a binary event for each of a plurality of nodes of a data structure comprises: determining the probability of the binary event based on a composition of probabilities of each context of a plurality of contexts, wherein the composition includes a weighted sum of the probabilities based on weighting coefficients
However He teaches determining the probability of the binary event based on a composition of probabilities of each context of a plurality of contexts, wherein the composition includes a weighted sum of the probabilities based on weighting coefficient (determining a binary probability distribution (i.e., a model) from the context ctx, and using a boolean arithmetic code to decode a path from the root node of the coefficient token tree 700 to a leaf node by using the determined probability distribution, Para 0097, 0098, 0116,0134-0135) 
It would have been obvious having the teachings of Karlis to further modify with the concept of He before effective filing date to reduce cost ( Para 0098, He) 

Regarding claim 3, He as above in claim 2, teaches 3. wherein adjusting and updating the probability of the binary event for each of the plurality of nodes of the data structure comprises: adjusting the probability of each context of the plurality of contexts based on a respective weighted composite probability and a respective adjustment coefficient (updating the probabilities for the context, Para 0104, 0115, 0140, 0154) and updating the probability of each context of the plurality of contexts based on the adjusted probability of each context ( context update, Para 0104-0115, Fig 7) , the probability of the binary event, and a respective update coefficient ( update the coefficient, Para 0104, 0198) 

Regarding claim 11, arguments analogous to claim 2, are applicable. 
Regarding claim 17, arguments analogous to claim 2, are applicable.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Karlis (EP 3136607 ) and further in view of Martin (US Pub: 20050168240)  and further in view of He ( US Pub: 20190068994)and further in view of Rozell ( US Pub: 20080270055) 

Regarding claim 4, Rozell as above in claim 3, teaches wherein adjusting and updating the probability for each of the plurality of nodes of the data structure comprises: updating the probability of each node of the plurality of nodes based on a node probability, the probability of the binary event, and a respective update coefficient 
However Rozell teaches updating the probability of each node of the plurality of nodes based on a node probability, the probability of the binary event, and a respective update coefficient ( transition probability update, Para 0014, 0020,0038, 0064) 
It would have been obvious having the teachings of Karlin and Martin and He to further include the concept of Rozell to allow the system to reach more optimal solutions and that are both qualitatively and quantitatively more regular, i.e., smoother and more predictable, than the coefficients produced by greedy algorithms ( Para 0047, Rozell) 

Regarding claim 5, Rozell as above in claim 4, teaches, wherein a composition of the weighting coefficients, update coefficients, and adjustment coefficients is optimized by at least one or more greedy optimization techniques (weighted outputs,  gradient descent, 0014, 0020, 0038, 0064, Para 0057) 

Regarding claim 6, Rozell as above in claim 5, teaches wherein the one or more greedy optimization techniques include at least one gradient descent optimization technique ( gradient descent, Para 0013, 0050, 0062) 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Karlis (EP 3136607 ) and further in view of Martin (US Pub: 20050168240)  and further in view of Bossen ( US Pub: 20100014581) 

Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Karlis (EP 3136607 ) and further in view of Martin (US Pub: 20050168240)  and further in view of He ( US Pub: 20190068994)and further in view of Rozell ( US Pub: 20080270055) and further in view of Chase ( US Pub: 20120159180) 

Regarding claim 7, Karlis modified by Martin and He and Rozell as above in claim 5, does not explicitly teaches initiating a compression optimization procedure, wherein a set of all weighting coefficients obtained by the compression optimization procedure is used as a part of a cryptographic key 
However Chase teaches initiating a compression optimization procedure, wherein a set of all weighting coefficients obtained by the compression optimization procedure is used as a part of a cryptographic key ( The encrypted nature of the suffix tree 118 means that unlike an ordinary suffix tree, the data contained in the encrypted suffix tree 118 is not readable without access to the secret 114.Para 0020, Claim 1)
It would have been obvious having the teachings of Karlis and Martin and He and Rozell to further include the concept of Chase before effective filing date since  encryption module 210 performs this function to obfuscate information on the number of real edges of the encrypted suffix tree 118 ( Para 0040, Chase) 

Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Karlis (EP 3136607 ) and further in view of Martin (US Pub: 20050168240)  and further in view of Chase ( US Pub: 20120159180) 

Regarding claim 9, Karlis as above in claim 1, teaches wherein the data structure corresponds to a suffix-tree  ( suffix tree is used as a part of tree, Para 0040) 
Karlis modified by Martin does not explicitly teaches used as part of a cryptographic key
However Chase teaches suffix used as part of a cryptographic key ( secret key, Para  ( The encrypted nature of the suffix tree 118 means that unlike an ordinary suffix tree, the data contained in the encrypted suffix tree 118 is not readable without access to the secret key 114, Para 0020, Claim 1)
It would have been obvious having the teachings of Karlis and Martin to further include the concept of Chase before effective filing date since  encryption module performs this function to obfuscate information on the number of real edges of the encrypted suffix tree 118 ( Para 0040, Chase) 

Claim 12-14 and 18-20 are   rejected under 35 U.S.C. 103 as being unpatentable over Karlis (EP 3136607 ) and further in view of Martin (US Pub: 20050168240)  and further in view of Rozell ( US Pub: 20080270055) 

Regarding claim 12, Karlis modified by Martin as above in claim 10,  teaches and updating the probability for each of the plurality of nodes of the data structure  (the length of encoding is O(n*k.sup.2), where k is the alphabet size. We can always use binary alphabet (k = 2). Such encoding immediately is better that original representation of a suffix tree which takes O(n log n) since each pointer takes space O(log n) ( nodes in each level) ,  Para 0014, 0016, 0020, Karlis)  however does not explicitly teaches updating the probability of each node of the plurality of nodes based on a node probability, the probability of the binary event, and a respective update coefficient.
However Rozell teaches updating the probability for each of the plurality of nodes of the data structure comprises: updating the probability of each node of the plurality of nodes based on a node probability, the probability of the binary event, and a respective update coefficient  ( transition probability update, Para 0014, 0020,0038, 0064) 
It would have been obvious having the teachings of Karlin and Martin and He to further include the concept of Rozell to allow the system to reach more optimal solutions and that are both qualitatively and quantitatively more regular, i.e., smoother and more predictable, than the coefficients produced by greedy algorithms ( Para 0047, Rozell) 

Regarding claim 13, Rozell as above in claim 12, teaches 13. The system of claim 12, wherein a composition of the weighting coefficients, update coefficients, and adjustment coefficients is optimized by at least one or more greedy optimization techniques (weighted outputs,  gradient descent, 0014, 0020, 0038, 0064, Para 0057
Regarding claim 14, Rozell as above in claim 13, teaches wherein the one or more greedy optimization techniques include at least one gradient descent optimization technique ( gradient descent, Para 0013, 0050, 0062) 

Regarding claim 18, arguments analogous to claim 12, are applicable. 
Regarding claim 19, arguments analogous to claim 13, are applicable. 
Regarding claim 20, arguments analogous to claim 14, are applicable. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bossen ( US Pub: 20100014581 )
Bossen teaches -Upon receiving the ordered sequence of binary bits 734, the sequencer 705 sequentially transmits the one or more bits to the core engine 715 via bit transmission line 740. Upon receiving the one or more bits, the core engine 715 begins generating events, here binary events, which are transmitted to the sequencer 705 and probability estimator 710 via event transmission lines 745 and 750 respectively. As further discussed below, the probability estimator sends an initial probability estimate to the core engine for generating the first binary event. Thereafter, for each binary event generated by the core engine 715 and sent to the sequencer 705, the sequencer 705 transmits a corresponding context to the probability estimator 710 over the context transmission line 755. Based on the value of the context received via context transmission line 755, the probability estimator 710 generates a corresponding probability estimate P(A), which is sent to the core engine 715 over probability transmission line 760, and used by the core engine 715 in generating further events. After transmitting the probability estimate P(A), the probability estimator 710 updates its internal state based on the value of the binary event received from the core engine 715 over event transmission line 750. The core engine 715 consumes zero or more information bits for each binary event generated. The core engine 715 utilizes various registers in generating the events of the event sequence 725, including a range register 765, a value register 770 and a counter register 775. An initialization signal is provided to the core engine 715 and the probability estimator 710 via initialization transmission lines 780 and 785 respectively. A terminate signal is provided to the core engine 715 via a terminate signal line 790. Operation of the decoder 700 is shown in the flowcharts of FIGS. 8-10,  0029-0030, 0051) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674